DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 7/22/2022, wherein claims 1-14 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2022 has been considered.
Allowable Subject Matter
The indicated allowability of claims 1-14 is withdrawn in view of the newly discovered reference CN108795158A to Liu et al.  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 14 recites the ink of claim 1 and specifies how the ink is used. However, what is being claimed is an ink composition and not a method of use. Specifying how it is used does not further limit the ink of claim 1 in any way.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108795158A to Liu et al. (see attached English-language translation.)
Regarding claim 1, Liu et al. discloses an aqueous inkjet ink composition comprising C. I. Disperse Red 364, a polyethylene glycol and an anionic dispersant in the form of an alkyl naphthalene sulfonate formaldehyde condensate (see example 13). Claim 1 is therefore anticipated. So is claim 2. (Liu et al. also teaches lignin sulfonate, see page 2.) The amounts of Disperse Red 364, the PEG and the anionic dispersant in the ink composition of example 13 are 7.36 wt%, 7.68 wt% and 3.84 wt%, respectively. Claims 6 and 8-11 are anticipated. Claim 14 is anticipated because it does not further limit the scope of claim 1 and because the prior art ink is used with piezoelectric jet printing and it has high stability and durability.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN108795158A to Liu et al. 
Regarding claim 7, the ink composition of claim 1 is disclosed by Liu et al. as explained above. Liu et al. teaches that the amount of organic solvents in the ink composition is 25-50 wt% and that the solvents can be a combination of different polyhydric alcohols. The ink of example 13 contains 7.68 wt% of PEG and 30 wt% of 1,5-pentanediol. The amount of PEG is therefore greater than the claimed amount. Nevertheless, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the ink composition taught by Liu et al. by varying the relative amounts of the organic solvents, as long as their total amount in the composition is 25-50 wt%, such as lowering the amount of PEG to 0.05-3.0 wt%, without expecting any critical drawbacks.  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN108795158A to Liu et al. in view of JP2016190933A to Shimizu et al. (from the IDS filed on 7/22/2022).
Regarding claim 3, the ink composition of claim 2 is disclosed by Liu et al. as explained above. Liu et al. discloses many surfactants but fails to teach POE alkyl ether sulfate or POE alkenyl ether sulfate. On this deficiency, Shimizu et al. discloses an aqueous dye-based inkjet ink composition comprising a dye such as a disperse red dye [0018], a water-soluble organic solvent such as a polyethylene glycol [0023], and anionic dispersant such as a naphthalene sulfonate formaldehyde condensate or a lignin sulfonate [0025], and a surfactant selected from a group that includes POE alkyl ether sulfate and POE alkenyl ether sulfate [0034]. In view of the many similarities between the two references, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the ink composition taught by Liu et al. by employing, as the surfactant, POE alkyl ether sulfate or POE alkenyl ether sulfate and expect the same result. 
Regarding claim 13, Liu et al. fails to teach a molecular weight of the PEG. However, since both Liu et al. and Shimizu et al. employ polyethylene glycol as a water-soluble organic solvent and since Shimizu et al. teaches that the PEG should have a MW less than 20,000 [0023], it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the ink composition taught by Liu et al. by employing a PEG having a MW less than 20,000.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CN108795158A to Liu et al. in view of Qin et al., ACS Sustainable Chemical & Engineering, 2015, 3, 3239-3244.
Regarding claim 12, the ink composition of claim 1 is disclosed by Liu et al. as explained above. Liu et al. fails to disclose a MW of the anionic dispersant (which includes lignin sulfonate as mentioned). However, Qin et al. teaches that sulfonated lignin used as dye dispersant should have a MW about 11,020 for optimum effect. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the ink composition taught by Liu et al. by employing an anionic dispersant having a MW about 11,000 to achieve an optimum dye-dispersion effect.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: There is not an obvious reason for one skilled in the art to modify the ink taught by Liu et al., which represents the closest prior art of record, to arrive at the ink of claims 4-5. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762